Citation Nr: 0717837	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-04 088	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for claimed allergies.  

3.  Entitlement to service connection for the claimed 
residuals of a right ankle sprain.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected migraines prior to April 5, 2005.  

5.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected migraines beginning on April 5, 2005.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of right knee 
injuries.  



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1992 to 
April 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the RO, which 
granted service connection for residuals of right knee 
injuries, with a 10 percent evaluation effective on April 10, 
2003, and granted service connection for migraines, with a 
noncompensable evaluation effective on April 10, 2003.  

An October 2005 rating decision granted a 30 percent rating 
for service-connected migraines effective on April 5, 2005.  
As this evaluation is not the maximum rating provided in the 
rating schedule for migraines, this issue is still on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the veteran failed to appear for his 
scheduled personal hearing before a Veterans Law Judge 
sitting at the RO in March 2007.  

The issue of service connection for a low back disability is 
being remanded to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center in Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is shown to have allergies that as 
likely as not had their clinical onset during his period of 
active service.  

2.  The veteran currently is not shown to have right ankle 
condition due to a sprain injury or other event or incident 
of his military service.  

3.  Prior to April 5, 2005, the service-connected migraines 
are shown to have been manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months.  

4.  Beginning on April 5, 2005, the service-connected 
migraines are not shown to be productive of  very frequent 
completely prostrating and prolonged migraine attacks 
productive of severe economic inadaptability.  

5.  The service-connected right knee disability is not shown 
to be productive of more than slightly decreased extension to 
and least 130 degrees of flexion, with no instability or 
weakness.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by allergies is due to disease that was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The veteran does not have right ankle disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2006).  

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected migraines prior to April 5, 
2005 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a including Diagnostic 
Code 8100 (2004).  

4.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected migraines beginning 
April 5, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a including Diagnostic 
Code 8100 (2006).  

5.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of right knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a including Diagnostic Code 5260 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, notice to the veteran was not sent in this case 
until later in the claims process.  

Nevertheless, in May 2004, the RO sent the veteran a letter 
in which he was informed of the requirements needed to 
establish service connection and an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
March 2006 that a disability rating and effective date would 
be assigned if any of his service connection claims was 
granted and was informed about effective dates if an 
increased rating claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in December 2002 and April 2005.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on these issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Allergies

The veteran's service medical records reveal that he began 
complaining of allergies in 2002, and chronic, recurrent, 
seasonal allergic rhinitis was diagnosed in October 2002.  
Severe allergic rhinitis, currently in remission, was also 
noted on the veteran's Medical Evaluation Board (MEB) report 
in November 2002.  Allergic rhinitis was also diagnosed on VA 
examination in December 2002.  

As the veteran is shown as likely as not to have allergies 
that began in service, service connection is warranted by 
extending the benefit of the doubt to him.  


Right Ankle Sprain

The veteran's service medical records reveal that a right 
ankle sprain was diagnosed in November 1999 after playing 
basketball.  The X-ray studies of the ankle showed soft 
tissue swelling without fracture.  

The November 2002 MEB report diagnosed chronic bilateral 
anterior talofibular strains of the ankles without gross 
instability.  

However, it was noted on VA examination in December 2002, 
which included a review of the claims file, that there was 
full range of motion without evidence of ankle pain, 
weakness, fatigue, swelling, callus or loss of strength.  

It was also reported that x-ray studies of the right ankle in 
July 2002 were considered normal.  The examiner concluded 
that there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder or residual 
thereof.  

The VA treatment records dated from March 2005 to January 
2006 do not contain any diagnosis of a right ankle 
disability.  

Consequently, as there is no currently medical evidence of 
right ankle disability, the claim for service connection for 
right ankle sprain must be denied.  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine cannot be favorably applied in this matter.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Increased Rating Claims 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  



Migraines 

Schedular Criteria

Under Diagnostic Code 8100, which is the only diagnostic code 
for headaches, a 50 percent evaluation is assigned for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

A 30 percent evaluation is assigned for characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  

A 10 percent evaluation is assigned for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A no percent evaluation is warranted for 
migraines "[w]ith less frequent attacks."  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).  

As noted, an April 2003 rating decision granted service 
connection for migraines and assigned a noncompensable 
evaluation effective April 10, 2003.  An October 2005 rating 
decision assigned a 30 percent rating for service-connected 
migraines effective on April 5, 2005.


Entitlement To An Initial Compensable Evaluation For 
Migraines Prior To April 5, 2005 

The medical evidence on file prior to April 5, 2005 reveals 
that the veteran complained of migraine headaches in service.  
It was noted on MEB neurological evaluation in October 2002 
that the veteran had not missed work as a result of the 
headaches.  A computed tomography scan of the head in October 
2002 was considered normal.  The assessment in October 2002 
was that of migraine without aura.  It was noted that his 
headaches were not disabling.  

The veteran complained on VA evaluation in December 2002 of 
having headaches two times a week that started in the right 
temporal area and spread all over the head.  He was taking 
medication for his headaches.  Migraine headaches were 
diagnosed.  

As the evidence on file prior to April 5, 2005 shows that the 
veteran's headaches did not involve characteristic 
prostrating attacks averaging one in two months over the last 
several months, a compensable evaluation is not warranted for 
service-connected migraines prior to April 5, 2005 under 
Diagnostic Code 8100.  


Entitlement To An Evaluation In Excess Of 30 Percent For 
Migraines Beginning April 5, 2005 

To warrant an evaluation in excess of the 30 percent rating 
assigned for the veteran's service-connected migraines, there 
would need to be evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The relevant medical evidence reveals that the veteran 
complained on VA examination on April 5, 2005 of headaches 
twice a week and said that he missed approximately two days 
of work a month because of headaches.  It was reported in VA 
treatment records for April 2005 that he worked as an 
emergency medical technician.  

It was noted in VA treatment records dated in June 2005 that 
he had headaches two times a week and had more severe pain 
approximately two times a month.  

According to a September 2005 Memorandum from a VA physician, 
the veteran missed about two days of work a month because of 
headaches, which meant that he had two prostrating headaches 
a month that prevented him from working or driving.  

Given that the veteran has been able to work in service and 
after discharge despite his headaches, and that his severe 
headaches occur only twice a month and last only one day at a 
time, the Board concludes that his headaches could not be 
described as very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

Consequently, the evidence does not support an evaluation in 
excess of 30 percent for his service-connected migraines.  


Residuals of a Right Knee Injury

Schedular Criteria

The veteran's service-connected disability of the right knee 
is rated 10 percent disabling under Diagnostic Code 5260 for 
limitation of flexion.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2006) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Diagnostic Code 5262 a 10 percent evaluation for malunion of 
the tibia and fibula with slight knee or ankle disability, a 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability, and a 30 
percent rating is assigned for malunion of the tibia and 
fibula with marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2006).  

The evidence reveals that the veteran underwent right knee 
surgery in service, and the diagnosis on VA examination in 
December 2002 was status-post anterior cruciate ligament 
reconstruction and medical meniscus tear repair with residual 
pain and degenerative joint disease of the right knee.  

When examined in December 2002, the veteran's complaints 
included that of knee pain.  The motion of the right knee 
included full flexion and slightly decreased extension with 
pain and grimacing.  

This range of motion was not limited by fatigue, weakness, 
muscle spasm, joint laxity, or muscle atrophy.  Lachman, 
Drawer and McMurray testing were within normal limits.  

On VA examination in April 2005, there was no limitation of 
motion of the right knee, pain on motion, instability, 
weakness, lack of endurance or edema.  Crepitus was noted.  
The diagnosis was that of cartilage tear of the right knee, 
status-postoperative times two, with residuals.  

Based on this evidence, the Board concludes that an initial 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5260 or any other potentially applicable 
diagnostic code, as the evidence shows flexion is performed 
to much more than 45 degrees and extension is not limited to 
more than 10 degree.  

Consequently, the disability picture for the veteran's 
service-connected right knee disorder does not warrant a 
higher rating.  

Because there is no medical evidence of ankylosis, recurrent 
subluxation or lateral instability, or dislocation of 
semilunar cartilage, an increased evaluation is not warranted 
for right knee disability under another diagnostic code for 
disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258 (2006).  

The Board notes that an increased evaluation can also be 
assigned for a disability rated for limitation of motion due 
to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, the veteran has essentially normal range of motion 
of the right knee without evidence of fatigue, weakness, lack 
of endurance, or incoordination.  Consequently, no additional 
compensation is warranted under DeLuca.  See also 38 C.F.R. 
§ 4.40, 4.45.  

The Board also notes that because neither limitation of 
flexion nor limitation of extension of the right leg warrants 
a compensable evaluation under the rating schedule, a higher 
rating is not warranted for service-connected right knee 
disability based on the language of VAOPGCPREC 9-04; 69 Fed. 
Reg. 59990 (2004), which involves rating compensable 
limitation of flexion and extension of the leg as separate 
disabilities under Diagnostic Codes 5260 and 5261.  

The Board notes that because an initial disability rating is 
at issue, the veteran can be assigned a staged disability 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, as there is no significant variation in 
symptomatology for the veteran's right knee disability during 
the appeal period, the Board concludes that no additional 
rating is warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of each of the service-
connected disabilities at issue but the medical evidence 
reflects that those manifestations are not present in this 
case.  

Moreover, there is no evidence demonstrating that any of the 
service-connected disabilities markedly interferences with 
employment.  In fact, the veteran is able to work despite his 
disabilities, missing approximately two days a month due to 
migraines; and motion of the right knee was normal on 
examination in April 2005.  

Further, there is no evidence that the veteran has been 
hospitalized due to either of the service-connected 
disabilities at issue.  Accordingly, the RO's decision not to 
submit this case for extraschedular consideration was 
correct.  

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for increased 
evaluations for service-connected migraines and residuals of 
a right knee injury, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for allergies is granted.  

Service connection for the residuals of a right ankle sprain 
is denied.  

An initial compensable evaluation for service-connected 
migraines prior to April 5, 2005 is denied.  

An evaluation in excess of 30 percent for service-connected 
migraines beginning April 5, 2005 is denied.  

An initial evaluation in excess of 10 percent for service-
connected residuals of right knee injury is denied.  



REMAND

A review of the claims files reveals that the veteran 
complained of low back problems in service, and back strain 
was noted in April 1999.  Although it was concluded by a VA 
examiner in December 2002 that there was insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorder or residuals thereof, probable musculo-
ligamentous strain of the lumbar spine was diagnosed in VA 
treatment records dated in June 2005 after the veteran picked 
up a heavy object.  

The Board notes, however, that there is no nexus opinion on 
file on whether the veteran's current low back disability is 
causally related to his low back problems in service.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, this remaining matter is REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for a 
low back disability, such as treatment 
since the most recent evidence dated in 
January 2006.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of any current low back disability.  The 
claims folders must be made available to 
the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent material 
in the claims folder.  The examiner 
should provide an opinion whether it is 
at least as likely as not that the 
veteran has a low back disability that 
had its clinical onset during his period 
of active service.  A complete rationale 
for all opinions must be provided.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim of service connection 
for a low back disability, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  The veteran 
should then be given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


